274 F.2d 822
Mrs. Amelia Mills BYRAM, Appellant,v.EQUITABLE LIFE ASSURANCE SOCIETY OF UNITED STATES, Appellee.
No. 17985.
United States Court of Appeals Fifth Circuit.
Feb. 11, 1960, Rehearing Denied March 31, 1960.

Appeal from the United States District Court for the Western District of Louisiana; Edwin F. Hunter, Jr., Judge.
Grove Stafford, Stafford & Pitts, Alexandria, La., for plaintiff-appellant.
Felix H. Lapeyre, New Orleans, La., Howard B. Gist, Jr., Gist, Murchison & Gist, Alexandria, La., Chaffe, McCall, Phillips, Burke & Hopkins, New Orleans, La., for defendant-appellee.
Before RIVES, Chief Judge, and HUTCHESON and JONES, Circuit Judges.
PER CURIAM.


1
After careful consideration we find ourselves in full agreement with the full and able opinion of the District Court rendered on June 15, 1959, and now reported in 180 F.Supp. at page 620.  For the reasons and upon the authorities there set forth the judgment is


2
Affirmed.